DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 11/12/2020.  

2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 15 are independent claims.  Claims 1-8 and 10-20 have been amended.  


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner Eschbach et al., US 2015/0200922 A1, and further in view of Zohar Krivorot, US 2014/0201527.


Independent claim 1, Eschbach discloses a method comprising: 

establishing, by a client application executing on a client device, a transparent window to be displayed over a first window of a first application, different from the client application, on the client device (i.e. a file/document from a server/processor is provided as an image, e.g. a window of first application – Para 10, 35; Fig. 5 -, for display on an 
the content of the application in the first window viewable through the transparent window (i.e. the document is visible under the transparent AR overlay – Fig. 4); 

detecting, by the client application, responsive to the transparent window displaying over the first window, one or more encoded portions of content provided by the first application for display in the first window (i.e. the system processor accesses encrypted files – Para 35; Fig. 5), the one or more encoded portion of the content encoded by and received from a server of the first application (i.e. the encoded file/document received from the server – Para 10, 35); 

determining a decoded form of the one or more encoded portions of the content of the first application using a mapping of portions of the first application to tokenized fields (i.e. decoded information is presented in association with a selected AR marker – Para 30 - viewed in tokenized fields, e.g. data associated with viewing policy/credential – Fig. 4; Para 21); and 

displaying, by the client application and in a transparent window of the client application, the decoded form of the one or more encoded portions of the content provided by the first application for display in the first window in response to the detection of the one more encoded portions of the content (i.e. displaying in a transparent AR overlay window decoded sensitive data detected in encoded content – Para 36; Fig. 4).  

Eschbach fails to disclose determining, by the client application, a first set of properties of the first window and set a second set of properties on the transparent window based on the first set of properties, the first set of properties identifying a size and position of the first window, the content of the fires application in the first window viewable through the transparent window, which Krivorot discloses (i.e. determine attributes, e.g. size, of obfuscation viewer based on attributes of displayed content - Para 75; responsive to rules/policies set by the user, the size and location of the obfuscation viewer are identified - Para 79, 80; content displayed in a message viewer - Para 80 - is decrypted and viewable through the obfuscation viewer -Fig. 4; Para 81).
It would have been obvious at the effective date of invention to combine Krivorot’s determining, by the client application, a first set of properties of the first window and set a second set of properties on the transparent window based on the first set of properties, the first set of properties identifying a size and position of the first window, the content of the fires application in the first window viewable through the transparent window with the method of Eschbach because Eschbach’s displaying the AR overlay relative to the position of corresponding encoded content, combined with Krivorot’s displaying the transparent decoded content in proportion to the size or area of the encoded content improves the display positioning of decoded content relative to the position of associated encoded content.

Claim 2, Eschbach discloses the method of claim 1, wherein establishing the transparent window to be displayed over the first window of the application further comprises one of placing or moving the transparent window over the first window (i.e. the transparent AR overlay is displayed over the selected AR marker in the first window – Fig. 4; Para 30; the transparent AR overlay is location dependent so that it appears in the vicinity of the corresponding AR marker in the first window – Para 31).  

Claim 3, Eschbach discloses the method of claim 1, wherein establishing the transparent window to be displayed over the first window of the first application of the first application, comprises displaying the AR overlay relative to the position of corresponding encoded content (Fig. 4).
Eschbach fails to disclose tracking by the client application changes in one of size, position or visibility of the first window to synchronize with the first window, which Krivorot discloses (i.e. in response to system rules - Para 79 - that identify the location of the user - Para 79 - and/or location of the message content to be viewed -Para 77 - the visibility of the message content is synched with the obfuscation window -Para 75, 77, 79, 81).
It would have been obvious at the effective date of invention to combine Krivorot’s tracking by the client application changes in one of size, position or visibility of the first window to synchronize with the first window, with the method of Eschbach because Krivorot’s displaying the transparent decoded content in proportion to the position of the 

Claim 4, Eschbach discloses the method of claim 1, wherein detecting, by the client application, the one or more encoded portions of the content provided by the first application for display in the first window further comprises decoding, by the client application, the one or more encoded portions of the content provided by the first application for display in the first window (i.e. the electronic device detects the encoded portion represented by an AR marker and displays corresponding decoded content – Fig. 4; Para 35; Fig. 5); and 
wherein displaying, by the client application and in the transparent window, the decoded form of the one or more encoded portions of the content provided by the first application for display in the first window further comprises displaying the decoded content in the transparent window over the one or more encoded portions in the first window (i.e. display the AR overlay information on the display – Fig. 4A – after detection of an AR marker – Fig. 3 “34, 24”; Fig. 4 “34”).    


Claim 5, Eschbach discloses the method of claim 1, wherein detecting, by the client application, the one or more encoded portions of the content provided by the first application for display in the first window further comprises determining, by the client application, to one of decode or display in decoded form the one or more encoded portions based at least on a policy (i.e. the electronic device detects the encoded 


Claim 6, Eschbach discloses the method of claim 1, wherein the one or more encoded portions of the content comprise tokenized fields (i.e. the system processor accesses content – Para 35; Fig. 5 – viewed in tokenized fields, e.g. data associated with viewing policy/credential – Fig. 4; Para 21); and 
wherein detecting the one or more encoded portion of the content of the first application in the first window includes detecting, by the client application, the tokenized fields (i.e.  electronic device detects the encoded portion represented by an AR marker and displays corresponding decoded content – Fig. 4; Para 35; Fig. 5).


Claim 7, Eschbach discloses the method of claim 1, further comprising passing, by the client application, at least one of pointer input or keyboard input to the first window (i.e. the electronic device user may provide a print command to print the document with the sensitive data – Para 8).  


Claim 8, Eschbach discloses the method of claim 1, further comprising authenticating, by the client application, a user of the client device to view in the transparent window the decoded form of the one or more encoded portions of the content provided by the 


Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 11-14 and 16-19, the corresponding rationale as applied in the rejection of claims 2 and 4-8 apply herein.


Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner Eschbach et al., US 2015/0200922 A1, and further in view of Zohar Krivorot, US 2014/0201527 as applied to claims 1 and 15 above, and further in view of Mark Tucker et al., US 2016/0078247.




Eschbach in view of Krivorot fails to disclose the method of claim 1, wherein the first application comprises a browser accessing a network application on one or more servers, which Tucker discloses (i.e. sensitive data provided by web browser via a network – Para 71, 101).  

It would have been obvious at the effective date of invention to combine Tucker’s first application comprises a browser accessing a network application on one or more servers with the method of Eschbach in view of Krivorot because providing sensitive data from a browser via a network improves the level of security for viewing or editing by enabling enforcement of document protections (Tucker, Para 79).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619